ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicant’s proposed amendment dated January 5, 2022, will not be entered because it raises issues that have not been previously presented.  The new transitional phrase of proposed claim 1 has not been previously presented and would require new search and/or consideration.
Response to Arguments
 Applicant’s arguments in the remarks dated January 5, 2022, with respect to proposed claim 1 will not be addressed because the amendment is not being entered, as discussed above.  
Applicant’s argument regarding claims 26 and 27 at pages 9-12 of the remarks have been fully considered but are not found to be persuasive for substantially the reasons given at pages 6-8 and 10 of the Office Action dated November 5, 2021.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767